Title: To George Washington from Elias Boudinot, 1 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir
                            Princeton July 1st 1783
                        
                        I do myself the Pleasure of enclosing a Line to your Excellency from Major General Howe, who arrived with his
                            detachment, in this Neighbourhood last Evening.
                        By the last Accounts from Philadelphia the Mutiny was entirely quelled and the Lancaster division had marched
                            to that Town; but it is reported that after their Submission, Coll Humpton furloughed the
                            greater part of them—I hope it is not true, as Coll Humpton himself waited on me and in the Name of the Line, assured
                            Congress that in no Case would they ever accept the Command of the mutineers again without the express directions of
                            Congress—This Satisfied Us so far as to prevent any prudential Orders of that kind—I have the Honor to be with the most
                            perfect Respect & Esteem Your Excellency Most Obedt & very Hble
                        
                            Elias Boudinot
                        
                    